Citation Nr: 9930821	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $14,262.84, to 
include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1944 to July 
1947.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision by the 
Committee on Waivers and Compromises (COWC) dated in May 
1994, which denied the appellant's claim for waiver of 
recovery of an overpayment in the calculated amount of 
$23,168.21.  The case was previously remanded in August 1996.  
In January 1999, the Board issued a decision, which denied 
$8,905.37, of the overpayment.  The remainder of the 
overpayment, in the calculated amount of $14,262.84, 
reflecting the overpayment assessed for the period from 
January 1980 through December 1985, was the subject of a 
remand for additional development.  

In several places in the previous decision, it was noted that 
the decision covered that portion of the overpayment created 
as a result of payments for the periods from April 1979 to 
December 1979 and from January 1986 through September 1989, 
and that the calculated amount was $8,905.37.  However, the 
ORDER erroneously referred to an overpayment in the 
calculated amount of $12, 549.20.  This sum was used by the 
RO to calculated the remaining overpayment, set forth in the 
supplemental statement of the case dated in April 1999.  
Nevertheless, the remainder of the decision clearly set forth 
the correct amount, as well as the time period on which it 
was based.  Due to the appellant's failure to respond to 
requested information, no substantive development was 
undertaken by the RO.  Finally, the entire overpayment was 
created as a result of the appellant's failure to report 
income, and the total amount of the overpayment has remained 
the same; consequently, the error was harmless.  

As pointed out in the INTRODUCTION section of the January 
1999 decision, the appellant has raised contentions, on 
numerous occasions in statements submitted with the appeal, 
which must be construed as a claim for service connection for 
the cause of the veteran's death.  This claim MUST be 
addressed by the RO.  


FINDINGS OF FACT

1.  The appellant received improved pension benefits from 
January 1980 through December 1985, in an amount based on her 
reports that she was not receiving any income, that she was 
not working, and that she did not have any net worth, 
including bank accounts.  

2.  In 1988, information was received documenting that the 
appellant had received earned income throughout the period.  

3.  In June 1988, the RO retroactively adjusted the 
appellant's pension benefits in light of the additional 
earned income, resulting in the creation of an overpayment.

4.  The evidence establishes that there was an intentional 
failure to report her income for the purpose of continued 
receipt of VA pension benefits to which she was not entitled.


CONCLUSIONS OF LAW

1.  An overpayment of improved death pension benefits in the 
amount of $14,262.84, was properly created.  38 U.S.C.A. §§ 
5107, 1503, 1521 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(1999).

2.  Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $14,262.84, is precluded 
because of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 1.962, 1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions that there should be no 
overpayment charged, because she was owed the money, and that 
it would cause financial hardship to repay the debt present a 
well-grounded, or plausible, claim for both the validity and 
waiver of recovery of the debt aspects of the claim.  
38 U.S.C.A. § 5107(a) (West 1991); See Schaper v. Derwinski, 
1 Vet.App. 430 (1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1991).  The relevant facts have been properly developed to 
the extent feasible in light of the appellant's failure to 
provide requested information, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.  

1.  Creation of the overpayment

The appellant contends that the money she was paid by the VA 
was rightfully hers, due to her husband's military service 
during World War II.  The veteran died in April 1979, and the 
appellant, who is his surviving spouse, filed a claim for 
death pension benefits in September 1979.  She reported 
having no income on her application filed in September 1979, 
and on annual Improved Pension Questionnaire cards submitted 
in November 1980, November 1981, November 1983, and November 
1984.  As pertinent to this appeal, for the period from 
January 1980 through December 1985, she was awarded pension 
benefits in an amount which reflected that she was in receipt 
of no countable income.  

In February 1988, the VA learned, through an income 
verification match (IVM), that the appellant had received 
previously unreported employment income in 1986 and 1987.  
Further investigation resulted in additional verification 
from the appellant's employer, who reported, in February 
1988, that the appellant had received employment income 
annually from 1974 until the current time, and that she was 
still employed; her annual income from 1977 through 1986 was 
also provided.  As a result of this information, the 
appellant's award of death pension benefits was retroactively 
amended, to reflect the receipt of employment income, 
beginning in April 1979, which resulted in an overpayment, of 
which the amount of $14,262.84, remains for consideration in 
this decision.  

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.23 (1999).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(1999).  Earned income is not listed among the exclusions 
from countable income specified in 38 C.F.R. § 3.272 (1999).  
Thus, the appellant's earned income was properly used to 
compute the retroactive award of pension benefits.  

In May 1997, the appellant submitted statements detailing her 
medical expenses for the years from 1980 through 1985.  
Countable income may be reduced by certain medical expenses 
paid during a specific year.  38 C.F.R. § 3.272(g) (1999).  
Although the requirements of 38 C.F.R. § 3.272(g) regarding 
the reporting of these expenses were not met, for purposes of 
reducing the amount of an overpayment, deductible expenses 
may be reported at any time.  VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part IV,  16.30(b) (Change 79, Dec. 15, 1995).  

However, in connection a plea agreement with the U. S. 
Justice Department, pertaining to payments made during 1986, 
the appellant's attorney, in October 1989, disclosed to a U. 
S. Attorney that the appellant had also received interest 
income from a $60,000 certificate of deposit, which "further 
effected [sic] her eligibility for benefits from April of 
1979 through May of 1988."  This income may have been 
substantial; in 1986, the difference between the employment 
income and the appellant's total income was over $5,000.  
Pursuant to the January 1999 remand, the appellant was asked 
to provide information regarding her interest income during 
the years from 1980 to 1985.  The appellant failed to 
respond; consequently, the claimed medical expenses, which 
must be deducted from countable income, cannot be considered 
without an accurate statement of her income.  See 38 C.F.R. § 
3.272 (1999); MANUAL M21-1, Part IV,  16.30(a); see also Wood 
v. Derwinski, 1 190, 193 (1991) ("The duty to assist is not 
always a one-way street.  If a [claimant] wishes help, [she] 
cannot passively wait for it in those circumstances where 
[she] may or should have information that is essential in 
obtaining the putative evidence.").  

The appellant has also contended that the certificate of 
deposit was not entirely hers.  However, she has not provided 
any more specific information, and, in any event, because we 
do not have sufficient information as to the interest income 
received by the appellant from 1980 through 1985, interest 
income was not used in the calculation of the overpayment for 
that period.  The overpayment for that period was based 
entirely on earned income, and it is not disputed that the 
appellant received the earned income that was used to 
calculate the overpayment.  As a result, the overpayment at 
issue was properly created.


2.  Waiver of overpayment

Entitlement to waiver of recovery of the overpayment was 
denied by the COWC in May 1994 on the basis that fraud had 
been involved in the creation of the debt.  As noted above, 
the debt for consideration in this decision is that created 
during the time period from January 1980 through December 
1985, in the calculated amount of $14,262.84.  Recovery of an 
overpayment may not be waived if there is an indication of 
fraud, misrepresentation or bad faith on the part of a 
beneficiary, or other party in interest.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.965(b) (1999).  

The appellant claims that she genuinely believed that she was 
entitled to the pension benefits.  She feels that due to 
various circumstances, including her husband's World War II 
service, the fact that he never used a VA hospital, although 
he was eligible, and her belief that he should have been 
service-connected, she was entitled to the pension benefits.  
In addition, she herself has been very ill during this 
period, primarily due to treatment for cancer, and as a 
result, her capacity to understand was diminished.  Although 
the claim was denied on the basis of fraud, in view of her 
contentions as to her state of mind, we will first address 
the matter on the basis of bad faith, which denotes a lesser 
standard of culpability than fraud.  If there is bad faith, 
equity and good conscience may not be considered, and fraud 
need not be considered.  

"Bad faith" is defined by regulation as: 

". . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government."

38 C.F.R. § 1.965(b)(2) (1999).

The appellant filed a claim for death pension benefits in 
September 1979.  On her initial claim, a copy of which is of 
record, she reported having received $2,757.42, in earnings 
from January 1 to the veteran's death, and $507 in 
"dividends, interest, etc.," which she identified as 
disability insurance.  She failed to complete that portion of 
the application pertaining to income subsequent to the 
veteran's death, and the form was returned to her for 
completion.  She returned the form, on which she had crossed 
out the previously reported earnings and disability 
insurance, and inserted "None" instead.  She also reported 
that she had not, nor did she expect to receive, any income 
from any source except life insurance, including earnings and 
interest, and that she had no "stocks, bonds, bank 
deposits," or other property.  She was awarded death pension 
benefits in December 1979.  

In succeeding years, the appellant submitted annual Improved 
Pension Questionnaire cards, reporting her income and net 
worth.  On the cards signed and dated in November 1980 and 
November 1981, she reported her annual earnings from all 
employment as "0"; all other annual income, including 
interest and dividends, as "0"; and net worth, including 
cash, savings, and securities, as "0."  Similarly, on the 
cards signed and dated in November 1983 and November 1984, 
she reported annual wages from all employment, annual 
interest and dividends, and all other annual income, each to 
be "0."  Again, net worth, including cash and bank accounts 
was reported as "0."  (There is no card available for 
1982.)  Additionally, on all cards, she reported that there 
had been no income changes during the year.  Each card also 
contained the warning: "PENALTY - SEVERE PENALTIES MAY RESUT IF FALSE 
STATEMENTS ARE MADE WILLFULLY."  

The file does not contain copies of all of the award letters 
typically sent to pension beneficiaries after annual income 
verification is received.  However, a June 1980 award letter 
noted that her "award of improved pension ha[d] been amended 
to provide for payment as follows."  Her monthly payment was 
$249.08, noted to be based, in part, on VA's "determination 
of no countable income."  She was also directed to notify VA 
immediately if there were any changes in her income.  An 
award letter containing essentially identical information, 
with the exception of an increase in her monthly pension, was 
sent in May 1981.  

The appellant's signed statements regarding her income and 
net worth were false, and she knew that they were false at 
the time she made them.  Her stated belief that she felt that 
she should be entitled to pension benefits based on her 
husband's service does not excuse her providing false 
information to the VA.  Likewise, the fact that she was ill 
and undergoing treatment for cancer does not justify her 
providing false information.  While illness of that nature 
could conceivably mitigate a failure to provide information, 
affirmatively providing false information may not be excused 
on that basis.  Moreover, if she believed, as she stated, 
that her income was irrelevant to the amount of her pension 
benefits, the Board sees no reason why she should not have 
accurately provided the requested income information.  
Rather, it is clear that, in the repeated acts of filing 
false income, employment and asset information with the VA, 
the appellant was intending, at a minimum, seek an unfair 
advantage, knew, or should have known, of the likely 
consequences, i.e., the receipt of excess pension benefits, 
and resulted in a loss to the government in the amount of the 
excess benefits.  Consequently, the appellant's actions 
constitute "bad faith," as that term is defined above.  
Further, the actual written evidence of bad faith 
substantially outweighs the appellant's assertions as to her 
lack of knowledge.  Hence, the evidence on the issue of bad 
faith is not so evenly balanced as to create a reasonable 
doubt, and 38 U.S.C.A. § 5107(a) is not for application.  

Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.965 
(1999).  Hence, the principles of equity and good conscience, 
such as financial hardship, or the appellant's current poor 
health, are not for application.  In addition, it is not 
necessary to discuss whether the appellant's actions 
constituted misrepresentation or fraud.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $14,262.84, is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

